 
EXHIBIT 10.1
 
EXCHANGE AGREEMENT
 
by and among
 
THE INVESTORS
NAMED ON SCHEDULE A HERETO
 
and
 
HIGHBURY FINANCIAL INC.
 
September 14, 2009

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE I
DEFINITIONS
 
1
       
Section 1.01.   Definitions
 
1
     
ARTICLE II
EXCHANGE
 
4
       
Section 2.01.   Exchange of Series B Preferred for Common Stock by Investors
 
4
Section 2.02.   Amendment to Investor Rights Agreement
 
4
Section 2.03.   Closing
 
5
     
ARTICLE III
RESTRICTIVE LEGENDS
 
5
       
Section 3.01.   Restrictive Legends
 
5
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE Investors
 
5
       
Section 4.01.   Organization
 
5
Section 4.02.   Ownership and Capital Structure
 
6
Section 4.03.   Investment Intent
 
6
Section 4.04.   Accredited Investor; Knowledge and Experience
 
6
Section 4.05.   Authority
 
6
Section 4.06.   No Conflict
 
7
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
7
       
Section 5.01.   Organization
 
7
Section 5.02.   Capitalization
 
7
Section 5.03.   Valid Issuance of Securities
 
7
Section 5.04.   Authority
 
8
Section 5.05.   No Conflict
 
8
Section 5.06.   SEC Reports and Financial Statements
 
8
     
ARTICLE VI
EXPENSES
 
9
       
Section 6.01.   Expenses
 
9
     
ARTICLE VII
MISCELLANEOUS
 
9
       
Section 7.01.   Notices
 
9
Section 7.02.   Further Assurances
 
10
Section 7.03.   Survival
 
10
Section 7.04.   Amendments, Modifications and Waivers
 
11
Section 7.05.   Successors and Assigns
 
11
Section 7.06.   Severability
 
11
Section 7.07.   Captions
 
11
Section 7.08.   Entire Agreement
 
11
Section 7.09.   Governing Law
 
11
Section 7.10.   Dispute Resolution
 
12
Section 7.11.   Indemnification of Investors and Management Stockholders
 
12
Section 7.12.   Remedies
 
13

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Cont’d.)
 

     
Page
       
Section 7.13.   Counterparts
 
14
Section 7.14.   Interpretation
 
14


 
ii

--------------------------------------------------------------------------------

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE SECURITIES PURCHASED HEREUNDER ARE
SUBJECT TO RESTRICTIONS ON TRANSFER AND RESALE UNDER AN AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT, AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND OTHER APPLICABLE LAWS PURSUANT TO
REGISTRATION OR EXEMPTION FROM REGISTRATION REQUIREMENTS THEREUNDER AND UNDER
SUCH AGREEMENT.
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (the “Agreement”) is made as of this 14th day of
September, 2009 by and among the persons named as Investors set forth on
Schedule A hereto (each an “Investor”, and, collectively, the “Investors”), and
Highbury Financial Inc., a Delaware corporation (the “Company”), with reference
to the following background.
 
RECITALS
 
WHEREAS, the Investors in the aggregate own 1,000 shares of Series B Convertible
Preferred Stock, par value $0.0001 per share, of the Company (“Series B
Preferred”);
 
WHEREAS, pursuant to the terms of this Agreement, the Investors wish to exchange
up to 360 shares of Series B Preferred (the “Exchange”) for shares of common
stock, par value $0.0001 per share, of the Company (“Common Stock”) upon the
terms and conditions set forth in this Agreement; and
 
WHEREAS, pursuant to the terms of this Agreement, the Company wishes to enter
into the Exchange in order to prevent a single stockholder from acquiring
ownership beneficially, either directly or through one or more controlled
companies, of more than 25% of the outstanding Voting Securities (as defined
below) of the Company, thereby triggering a presumptive change of control under
Section 2(a)(9) of the Investment Company Act (as defined below) of Aston Asset
Management LLC (“Aston”), the Company’s wholly owned subsidiary and investment
adviser to the Aston Funds.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter contained, the parties hereto hereby agree as follows, with the
obligations of each Investor being several and not joint:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01.  Definitions.  As used in this Agreement, the following terms have
the following meanings:

 
 

--------------------------------------------------------------------------------

 

“25% Stockholder” shall mean a Person that would own, either of record or
beneficially through a broker, bank or other nominee measured at the end of any
trading day, twenty-five percent (25%) or more of the Voting Securities of the
Company (calculated in the manner provided pursuant to Section 2(a)(42) under
the Investment Company Act) but for an Exchange under this Agreement.
 
“Affiliate” shall mean, with respect to any Person (herein the “first party”),
any other Person that directly or indirectly controls, or is controlled by, or
is under common control with, such first party. The term “control” as used
herein (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to (a) vote
twenty-five percent (25%) or more of the outstanding voting securities of such
Person, or (b) otherwise direct the management or policies of such Person by
contract or otherwise (other than solely as a director of a corporation (or
similar entity) that has five (5) or more directors). For the purposes of this
Agreement, the Company shall not be deemed to be an Affiliate of Aston.
 
“Agreement” means this Exchange Agreement, as amended from time to time.
 
“Amended and Restated Investor Rights Agreement” shall mean the Amended and
Restated Investor Rights Agreement of even date herewith by and among the
Company, the Investors and the Management Stockholders.
 
“Asserted Liability” shall have the meaning set forth in Section 7.11(a).
 
“Aston” shall have the meaning set forth in the recitals.
 
“Board” means the Board of Directors of the Company.
 
“Certificate of Designation” means the Certificate of Designation filed with the
Secretary of State of the State of Delaware with respect to the Series B
Preferred Stock as amended from time to time.
 
“Claims” shall have the meaning set forth in Section 7.11.
 
“Claims Notice” shall have the meaning set forth in Section 7.11(a).
 
“Closing” shall have the meaning set forth in Section 2.03.
 
“Code” shall have the meaning set forth in Section 2.01.
 
“Common Stock” shall have the meaning set forth in the recitals.
 
“Company” shall have the meaning set forth in the preamble.
 
“Contractual Obligation” shall have the meaning set forth in Section 4.06.
 
“Controlled Affiliate” shall mean, with respect to a Person, any Affiliate of
such Person under its “control,” as the term “control” is defined in the
definition of Affiliate.

 
2

--------------------------------------------------------------------------------

 

“Conversion Number” shall mean 4,500, subject to adjustment as set forth in the
definition of “Conversion Number” in Section 12 of the Certificate of
Designation of the Series B Preferred filed with the Secretary of State of the
State of Delaware on August 10, 2009, as amended from time to time.
 
“Exchange” shall have the meaning set forth in the recitals.
 
“Exchange Shares” shall mean the number of shares of Common Stock to be issued
by the Company pursuant to Section 2.01 of the Agreement such that after such
issuance the number of Voting Securities held by the 25% Stockholder that
triggered the Exchange shall be equal to (i) .25 multiplied by the number of
Voting Securities outstanding after the issuance contemplated by Section 2.01
minus (ii) one (1) share of Common Stock; provided, however in no event shall
the number of Exchange Shares exceed the product of 360 and the Conversion
Number.
 
“Financial Statements” shall have the meaning set forth in Section 5.06(b).
 
“Governmental Authority” shall have the meaning set forth in Section 4.05.
 
“Immediate Family” shall mean, with respect to any natural person, (a) such
person’s spouse, parents, grandparents, children, grandchildren and siblings,
(b) such person’s former spouse(s) and current spouses of such person’s
children, grandchildren and siblings and (c) estates, trusts, partnerships and
other entities of which substantially all of the interests are held directly or
indirectly by the foregoing.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as it
may be amended from time to time, and any successor to such act.
 
“Investor(s)” shall have the meaning set forth in the preamble.
 
“Management Stockholder(s)” shall mean (a) in the case of any Investor which is
a natural person, such Investor, and (b) in the case of any Investor which is
not a natural person, that certain employee of Aston (or one of its Controlled
Affiliates) who is the owner of the issued and outstanding capital stock of, or
other equity interests in, such Investor and is listed as such on Schedule A
hereto (including any such employee after such employee has transferred any of
its, his or her interest in such Investor to a Permitted Transferee (as such
term is defined in the Investor Rights Agreement)).
 
“Person” means any individual, partnership (limited or general), corporation,
limited liability company, limited liability partnership, association, trust,
joint venture, unincorporated organization or other entity.
 
“Requirement of Law” shall have the meaning set forth in Section 4.06.
 
“SEC” shall mean the Securities and Exchange Commission, and any successor
Governmental Authority thereto.
 
“SEC Reports” shall have the meaning set forth in Section 5.06(a).

 
3

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder by the SEC from time to
time.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Series B Preferred” shall have the meaning set forth in the recitals.
 
“Transaction Documents” shall mean this Agreement and the Amended and Restated
Investor Rights Agreement.
 
“Voting Securities” shall have the same meaning as set forth in Section 2(a)(42)
under the Investment Company Act.
 
ARTICLE II
 
EXCHANGE
 
Section 2.01.   Exchange of Series B Preferred for Common Stock by
Investors.  On the terms and subject to the conditions of this Agreement, each
time a Person becomes a 25% Stockholder, at the Closing (i) the Company hereby
agrees to issue to each Investor its pro rata share (based upon the number of
shares of Series B Preferred held by such Investor at the time of the Closing
and the total number of shares of Series B Preferred held by all Investors at
the time of the Closing) of the Exchange Shares and (ii) each Investor hereby
agrees to accept his, her or its pro rata share of such Exchange Shares in
exchange for such number of shares or fractional shares of Series B Preferred
equal to the quotient of (x) the number of Exchange Shares issued to such
Investor divided by (y) the Conversion Number.  At the Closing, each of the
Investors shall deliver to the Company assignments duly executed by such
Investor representing the respective number of Series B Preferred held by such
Investor, in exchange for the number of Exchange Shares as provided in this
Section 2.01.  Promptly following (but in no event more than five business days
after) any exchange pursuant hereto, the Company shall pay to each Investor an
amount equal to all accrued but unpaid dividends which are in arrears for more
than one quarter on the shares of Series B Preferred which are so
exchanged.  Notwithstanding anything in this Section 2.01 to the contrary, the
Investors, in the aggregate, shall not be required to exchange more than 360
shares of Series B Preferred (as such number may be ratably adjusted on account
of any stock splits, stock dividends, stock combinations or similar
recapitalizations with respect to the Series B Preferred).  The Company and the
Investors agree to treat each Exchange as a recapitalization pursuant to Section
368(a)(1)(E) of the Internal Revenue Code of 1986, as amended (the “Code”), and
to consistently take the position on all tax returns, before any taxing
authority, and in any judicial proceeding, that each Exchange contemplated by
this Agreement qualifies as a recapitalization under Section 368(a)(1)(E) of the
Code.
 
Section 2.02.   Amendment to Investor Rights Agreement.  The Company and the
Investors shall execute and deliver, and the Investors shall cause the
Management Stockholders to execute and deliver, the Amended and Restated
Investor Rights Agreement, which shall automatically become effective upon the
consummation of the Closing.

 
4

--------------------------------------------------------------------------------

 

Section 2.03.   Closing.  The closing of each Exchange contemplated by this
Agreement shall be effective upon, and contemporaneous with, a Person becoming a
25% Stockholder of the Company (the “Closing”).  Each Closing shall take place
at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New
York.  As soon as practicable after each Closing, the Company shall cause its
transfer agent to deliver certificates representing the Exchange Shares to each
Investor.  No Closing may occur after the earlier to occur of (x) the first
anniversary of the date of this Agreement and (y) unless otherwise mutually
agreed by the parties hereto, immediately prior to the consummation of an event
which would constitute a Change of Control (as defined in the Certificate of
Designation).  For the avoidance of doubt, if a transaction occurs which would
constitute a Change of Control (as defined in the Certificate of Designation),
unless otherwise agreed between the parties, no Closing shall occur with respect
to such transaction.  If a Closing does not occur on or before the first
anniversary of the date of this Agreement, this Agreement shall terminate and
have no further force or effect.
 
ARTICLE III
 
RESTRICTIVE LEGENDS
 
Section 3.01.   Restrictive Legends.  It is understood and agreed that the
certificates evidencing the shares of Common Stock to be delivered to the
Investors at the Closing, and each certificate issued upon transfer thereof,
shall bear the following legends, in addition to any other legends required by
Delaware law:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF SO
REGISTERED OR IN A MANNER EXEMPT FROM REGISTRATION UNDER SUCH ACT.
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT WHICH PLACES
RESTRICTIONS ON THE TRANSFERABILITY OF THE SHARES REPRESENTED HEREBY.  A COPY OF
THE AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY.”
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF
THE INVESTORS
 
Each Investor severally represents and warrants (as to itself, himself or
herself only) to the Company, as of the date hereof and as of each Closing, as
follows:
 
Section 4.01.   Organization.  Such Investor is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation.

 
5

--------------------------------------------------------------------------------

 

Section 4.02.   Ownership and Capital Structure.
 
(a)     The number of shares of Series B Preferred held by such as of the date
hereof is as set forth on Schedule A hereto.
 
(b)     Such Investor is the lawful owner of the Series B Preferred to be
transferred by it hereunder, free and clear of all liens, encumbrances,
restrictions and claims of every kind (other than pursuant to applicable
securities laws and the provisions of the Amended and Restated Investor Rights
Agreement and Certificate of Designation) and has full legal right, power and
authority to enter into this Agreement and to sell, assign, exchange, transfer
and convey its Series B Preferred pursuant to this Agreement.
 
Section 4.03.   Investment Intent.  The shares of Common Stock to be acquired by
such Investor hereunder (i) are being acquired by such Investor for its own
account and (ii) are not being acquired by such Investor with a view to, or for
sale in connection with, any distribution thereof which is not in compliance
with applicable securities laws.
 
Section 4.04.   Accredited Investor; Knowledge and Experience.  Such Investor is
an “accredited investor” as that term is defined in Regulation D under the
Securities Act.  Such Investor has carefully considered the potential risks
relating to the Company and the Exchange.  Such Investor is familiar with the
business and financial condition, properties, operations and prospects of the
Company and has had access, during the course of the transactions contemplated
hereby and prior to the Exchange, to such information as it has deemed material
to its investment decision and has had the opportunity to ask questions of, and
receive answers from, the Company concerning the terms and conditions of the
investment and to obtain additional information (to the extent Company possessed
such information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to such Investor
or to which such Investor has had access; provided, that neither the foregoing
(nor any other knowledge which such Investor has) shall in any way limit the
scope or effect of the representations and warranties of the Company set forth
in Article V.  Such Investor made, either alone or together with its advisors,
such independent investigation of the Company as such Investor deems to be, or
its advisors deem to be, necessary or advisable in connection with this
investment.  Such Investor understands that no federal or state agency has
passed upon this investment or upon the Company, nor has any such agency made
any finding or determination as to the fairness of this investment.
 
Section 4.05.   Authority.  Such Investor has full legal right, power and
authority to enter into and perform this Agreement and other Transaction
Documents to which it is a party, and the execution and delivery of this
Agreement and the other Transaction Documents by it, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary requisite action (corporate or otherwise).  Except for compliance with
any applicable requirements of the Securities Act and the Securities Exchange
Act, no consent, waiver or authorization of, or filing with any other Person
(including without limitation, any federal or state governmental authority or
other political authority (collectively, “Governmental Authority”)) is required
in connection with any of the foregoing or with the validity or enforceability
against such Investor of this Agreement and the other Transaction
Documents.  Each of this Agreement and the other Transaction Documents has been
duly executed and delivered by such Investor and constitutes the legal, valid
and binding agreement of such Investor, enforceable against it in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and subject
to general principles of equity.

 
6

--------------------------------------------------------------------------------

 

Section 4.06.   No Conflict.  The execution, delivery and performance of this
Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not, with or
without the passage of time or the giving of notice or both, (i) conflict with
any provision of such Investor’s Certificate of Incorporation or By-Laws or
other similar organizational documents, (ii) conflict with or violate any
applicable law, statute, treaty, rule, regulation, arbitration award, judgment,
decree, order or other determination of any Governmental Authority
(collectively, “Requirement of Law”) applicable to such Investor or any
mortgage, security, lease, franchise, agreement, guaranty, instrument or
undertaking (collectively, “Contractual Obligation”) of such Investor or (iii)
result in, or require, the creation or imposition of any lien, charge or other
encumbrance on any of the properties or revenues of such Investor pursuant to
any Requirement of Law or Contractual Obligation.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to each Investor, as of the date hereof and,
unless such representation speak as to a specified date, as of each Closing, as
follows:
 
Section 5.01.   Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
 
Section 5.02.   Capitalization.  As of the date hereof, the Company’s authorized
capital stock consists 50,000,000 shares of Common Stock and 1,000,000 shares of
Preferred Stock, $0.0001 par value per share, of which 50,000 shares are
designated Series A Junior Participating Preferred Stock and 1,000 shares are
designated Series B Convertible Preferred Stock.  As of the date hereof, the
Company’s issued and outstanding capital stock is as set forth on Schedule B
hereto.  As of the date hereof, other than as set forth on Schedule B, there are
no issued or outstanding options, warrants or other rights to acquire, or any
outstanding securities or obligations convertible into or exchangeable for, any
shares of the capital stock of the Company.
 
Section 5.03.   Valid Issuance of Securities.  The Exchange Shares when issued
and delivered by the Company in exchange for the delivery by the Investors of
the Series B Preferred pursuant to the terms of this Agreement, (i) will have
been duly authorized, validly issued, fully paid and nonassessable, (ii) will be
free and clear of all liens, encumbrances, equities and claims (other than
securities law restrictions and those other restrictions set forth in the
Amended and Restated Investor Rights Agreement) and (iii) will be issued without
violation of any preemptive rights.

 
7

--------------------------------------------------------------------------------

 

Section 5.04.   Authority.  The Company has full legal right, power and
authority (i) to enter into and perform this Agreement and the other Transaction
Documents to which it is a party, including the issuance of the Exchange
Shares.  The execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Company is a party by the Company, the
issuance of the Exchange Shares by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby have all been duly
authorized by all necessary corporate action on the part of the Company.  No
consent, waiver or authorization of, or filing with any other Person (including
without limitation, any Governmental Authority) is required in connection with
any of the foregoing or with the validity or enforceability against the Company
of this Agreement, the other Transaction Documents to which it is a party, and
the Exchange Shares, except for consents, waivers, authorizations or filings
which if not obtained or made would not have a material adverse effect on the
Investors’ rights in the Exchange Shares, and except for required filings under
the Securities Act, the Securities Exchange Act and the rules and regulations
thereunder and applicable state securities laws.  Each of this Agreement and
each other Transaction Document to which the Company is a party has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding agreement of the Company, enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.
 
Section 5.05.   No Conflict.  The execution, delivery and performance of this
Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not, with or
without the passage of time or the giving of notice or both, (i) conflict with
or violate any provision of the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated By-laws, (ii) conflict with or violate any
Requirement of Law applicable to the Company or any Contractual Obligation of
the Company, in each case in a manner which would have a material adverse effect
on the Investors’ rights in the Exchange Shares or (iii) result in, or require,
the creation or imposition of any lien, charge or other encumbrance on any of
its properties or revenues pursuant to any Requirement of Law or Contractual
Obligation.
 
Section 5.06.   SEC Reports and Financial Statements.
 
(a)     Each of the Annual Report on Form 10-K for the fiscal year ended
December 31, 2008, the Quarterly Reports on Form 10-Q for the fiscal quarters
ended March 31, 2009 and June 30, 2009 and all Current Reports on 8-K filed with
the SEC since January 1, 2009 (collectively, the “SEC Reports”), as of their
respective dates (and, if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing), complied in all material
respects with the applicable requirements of the Securities Exchange Act and the
rules and regulations thereunder.  None of the SEC Reports, as of their
respective dates (and, if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing), contained any untrue statement
of fact or omitted a statement of a fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, other than facts that did not have, or
would not, individually or in the aggregate, reasonably be expected to have, a
material adverse effect on the business or operations of the Company.
 
(b)    The consolidated financial statements of the Company included in such SEC
Reports (the “Financial Statements”) comply as to form in all material respects
with applicable accounting requirements and with published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with GAAP
(except as may be indicated in the notes thereto, or in the case of unaudited
interim financial statements, as permitted by Form 10-Q under the Securities
Exchange Act) and fairly present in all material respects, subject, in the case
of the unaudited interim financial statements, to the absence of complete notes
and normal, year-end adjustments, the consolidated financial position of the
Company and its subsidiaries as of the dates thereof.

 
8

--------------------------------------------------------------------------------

 

(c)     Without limiting the generality of the foregoing, (i) no executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002 with respect to any SEC Reports and (ii) no enforcement action has been
initiated, or to the knowledge of the Company threatened, against the Company or
any of its directors or executive officers by the SEC relating to disclosures
contained in any SEC Report.
 
ARTICLE VI
 
EXPENSES
 
Section 6.01.   Expenses.  The Company agrees that the expenses incurred by the
Investors and Management Stockholders in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including without limitation, in connection with the preparation and
filing of all required filings by the Investors and Management Stockholders with
the Securities and Exchange Commission in connection with the transactions
contemplated hereby, including, to the extent required Section 16 reports and
filings on Schedule 13D and/or Schedule 13G, shall be paid by the
Company.  Except as set forth in the immediately preceding sentence, each of the
parties hereto agrees to pay the expenses incurred by it in connection with the
negotiation, preparation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and thereby, including
without limitation, fees and expenses of counsel to each party.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01.   Notices.  All notices, requests, demands and other
communications under this Agreement must be in writing and will be deemed duly
given, unless otherwise expressly indicated to the contrary in this Agreement,
(i) when personally delivered, (ii) upon receipt of a telephonic facsimile
transmission with a confirmed telephonic transmission answer back, (iii) three
(3) business days after having been deposited in the United States mail,
certified or registered, return receipt requested, postage prepaid, or (iv) one
(1) business day after having been dispatched by a nationally recognized
overnight courier service, addressed to the parties or their permitted assigns
at the following addresses:

 
9

--------------------------------------------------------------------------------

 

if to the Company:
 
Highbury Financial Inc.
999 Eighteenth Street, Suite 300
Denver, Colorado 80202
Attention:  Richard S. Foote
Facsimile:  303-893-2902
 
with a copy to:
 
Bingham McCutchen LLP
399 Park Avenue
New York, New York 10022
Attention:  Floyd I. Wittlin
Facsimile:  212-702-3625
 
if to the Investors:
 
120 N. LaSalle Street, 25th Floor
Chicago,  Illinois  60601
Facsimile:  312-268-1335
 
with a copy to:
 
Sonnenschein Nath & Rosenthal LLP
233 S. Wacker Drive
Suite 7800
Chicago, Illinois 60606-6404
Attention:  Michael D. Rosenthal
Facsimile: 312-876-7934
 
or at such other address as a party may furnish in writing to each other party.
 
Section 7.02.   Further Assurances.  Each of the parties hereto agrees to use
its reasonable best efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations (including, without limitation,
in connection with obtaining any requisite approval) and to execute such
agreements, powers of attorney or other documents or instruments to
expeditiously consummate and make effective the transactions contemplated by
this Agreement and the other Transaction Documents.  In case at any time after
the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement and the other Transaction Documents, the proper
officers and directors of the Company and the Investors shall take all such
necessary action.
 
Section 7.03.   Survival.  All warranties, representations, and covenants made
herein or in any other instrument delivered by the parties hereto or on their
behalf under this Agreement shall be considered to have been relied upon and
shall survive the delivery of the Exchange Shares and payment therefor,
regardless of any investigation made by any such party or on its behalf.

 
10

--------------------------------------------------------------------------------

 

Section 7.04.   Amendments, Modifications and Waivers.  Any covenant, agreement,
provision or condition of this Agreement may be amended or modified, or
compliance therewith may be waived (either generally or in any particular
instance and either retroactively or prospectively), by (and only by) an
instrument in writing signed by the Company and the Investors.
 
Section 7.05.   Successors and Assigns.  This Agreement shall be so binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
 
Section 7.06.   Severability.  Should any part of this Agreement for any reason
be declared invalid, such decision shall not affect the validity of any
remaining portion which remaining portion shall remain in full force and effect
as if this Agreement had been executed with the invalid portion thereto
eliminated and it is hereby declared the intention of the parties hereto that
they would have executed the remaining portion of this Agreement without
included therein any such part or parts which may, for any reason, be hereafter
declared invalid.
 
Section 7.07.   Captions.  The descriptive headings of the various Sections or
parts of this Agreement are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.
 
Section 7.08.   Entire Agreement.  This Agreement constitutes the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings,
written or oral, relating to the subject matter hereof.
 
Section 7.09.   Governing Law.  This Agreement and the rights of the parties
hereunder shall be interpreted in accordance with the laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflicts of laws.  Each of the parties hereby consents
to personal jurisdiction, service of process and venue in the federal or state
courts sitting in the City of Chicago for any claim, suit or proceeding arising
under this Agreement to enforce any arbitration award or obtain equitable relief
and hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court (subject to the provisions of Section
7.10 hereof).  To the extent permitted by law, each of the parties hereby
irrevocably consents to the service of process in any such action or proceeding
by the mailing by certified mail of copies of any service or copies of the
summons and complaint and any other process to such party at the address
specified in Section 7.01 hereof.  The parties agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions.

 
11

--------------------------------------------------------------------------------

 

Section 7.10.   Dispute Resolution.  Except as set forth in Section 7.11, all
disputes arising in connection with this Agreement shall be resolved in binding
arbitration in accordance with the applicable rules of the American Arbitration
Association.  The arbitration shall be held in the City of Chicago before a
single arbitrator selected in accordance with Section 11 of the American
Arbitration Association Commercial Arbitration Rules who shall have substantial
experience in the investment advisory industry, and shall otherwise be conducted
in accordance with the American Arbitration Association Commercial Arbitration
Rules.  The parties covenant that they will participate in the arbitration in
good faith and that they will share equally its costs except as otherwise
provided herein.  The provisions of this Section 7.10 shall be enforceable in
any court of competent jurisdiction, and the parties shall bear their own costs
in the event of any proceeding to enforce this Agreement except as otherwise
provided herein.  The arbitrator shall assess costs and expenses (including the
reasonable legal fees and expenses of the prevailing party or parties against
the other party or parties to such proceeding).  Any party unsuccessfully
refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorney’s fees, incurred by the other party in
enforcing the award.
 
Section 7.11.   Indemnification of Investors and Management Stockholders.  The
Company agrees to indemnify, defend and hold harmless to the fullest extent
permitted by applicable law, the Investors and Management Stockholders from and
against all claims, liabilities, causes of action, actions, suits, proceedings,
investigations, judgments, decrees, losses, damages, fees, costs and expenses
(including attorney fees and expenses of investigation and of enforcing the
rights under this Section 7.11 to the fullest extent permitted by law), whether
incurred with respect to third parties or otherwise, arising out of, resulting
from or in connection with, based upon or relating to any claim by any
stockholders of the Company (other than the Investors and Management
Stockholders), whether brought individually, as a class or derivatively on
behalf of the Company, alleging the breach of fiduciary or other duties of the
parties hereto for entering into, challenging the authority of the Company to
enter into, challenging the propriety of the Board approval of, or otherwise
seeking to invalidate, enjoin or modify, or characterize as fraudulent or
tortious, the transactions contemplated hereby or any portion thereof
(collectively “Claims”).  
 
(a)     Promptly after receipt by any Investor or Management Stockholder from
any third party of written notice of any demand, claim or circumstance that,
immediately or with the lapse of time, would reasonably be expected to give rise
to a Claim (an “Asserted Liability”) that might be entitled to indemnification
from the Company under this Section 7.11, the Investor or Management Stockholder
shall give written notice thereof (the “Claims Notice”) to the Company;
provided, however, that a failure to give such notice shall not prejudice the
Investor or Management Stockholders right to indemnification hereunder except to
the extent that the Company is actually prejudiced thereby. The Claims Notice
shall describe the Asserted Liability in such reasonable detail as is
practicable under the circumstances, and shall, to the extent practicable under
the circumstances, indicate the amount (estimated, if necessary) of the loss
that has been or may be suffered by the Investor or Management Stockholder.

 
12

--------------------------------------------------------------------------------

 
 
(b)    The Company may elect to compromise or defend, at its own expense and by
its own counsel, any Asserted Liability; provided, however, that if the named
parties to any action or proceeding include (or could reasonably be expected to
include) both the Company and an Investor or Management Stockholder, or more
than one Investor or Management Stockholder, and the Company is advised by
counsel that representation of both parties by the same counsel would be
inappropriate under applicable standards of professional conduct, the Investor
or Management Stockholder may engage one separate counsel to represent all such
Investors and Management Stockholders at the expense of the Company.  If the
Company elects to compromise or defend such Asserted Liability, it shall within
twenty (20) business days (or sooner, if the nature of the Asserted Liability so
requires) notify the Investor or Management Stockholder of its intent to do so,
and the Investor or Management Stockholder shall cooperate, at the expense of
the Company, in the compromise of, or defense against, such Asserted Liability.
Notwithstanding the foregoing, any settlement or compromise shall not include
any terms and conditions applicable to an Investor or Management Stockholder,
other than the payment of cash to be paid by the Company, without the prior
written consent of such Investor or Management Stockholder.  If the Company
elects not to compromise or defend the Asserted Liability, fails to notify the
Investor or Management Stockholder of its election as herein provided, contests
its obligation to provide indemnification under this Agreement, or fails to make
or ceases making a good faith and diligent defense, the Investor or Management
Stockholder may pay, compromise or defend such Asserted Liability all at the
expense of the Company (in accordance with the provisions of Section 7.11(c)
below). Except as set forth in the preceding sentence, the Investor or
Management Stockholder may not settle or compromise any claim over the objection
of the Company; provided, however, that consent to settlement or compromise
shall not be unreasonably withheld. In any event, the Investor or Management
Stockholder may participate at its own expense in the defense of such Asserted
Liability. The Investor or Management Stockholder shall in any event make
available to the Company any books, records or other documents within its
control that are necessary or appropriate for such defense, all at the expense
of the Company.
 
(c)     If the Company elects not to compromise or defend an Asserted Liability,
or fails to notify the Investor or Management Stockholder of its election as
above provided, then, to the fullest extent permitted by applicable law,
expenses (including legal fees) incurred by an Investor or Management
Stockholder in defending any Asserted Liability, shall, from time to time, be
advanced by the Company prior to the final disposition of such claim, demand,
action, suit or proceeding upon receipt by the Company of an undertaking by or
on behalf of the Investor or Management Stockholder to repay such amount if it
shall be determined that the Investor or Management Stockholder is not entitled
to be indemnified as authorized in this Section 7.11, without the provision of
any security.
 
(d)    The Investors and the Management Stockholders shall be entitled to
enforce their rights to indemnification and advancement of expenses pursuant to
this Section 7.11 by bringing an action in the Delaware Court of Chancery in
accordance with Section 145(k) of the Delaware General Corporation law, which
court may summarily determine the Company’s obligation to advance expenses
(including attorneys’ fees).
 
Section 7.12.   Remedies.  Each party to this Agreement acknowledges and agrees
that in the event of any breach of this Agreement by any one of them, any of the
parties, as the case may be, would be irreparably harmed and could not be made
whole by monetary damages.  Each party accordingly agrees (a) to waive the
defense in any action for specific performance that a remedy at law would be
adequate and (b) each party, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement.

 
13

--------------------------------------------------------------------------------

 

Section 7.13.   Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile, each of which shall be considered an original,
but all of which taken together shall constitute one instrument.
 
Section 7.14.   Interpretation.  No provisions of this Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have drafted or dictated such provision.

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
COMPANY:
     
HIGHBURY FINANCIAL INC.
       
By:
/s/ Richard S. Foote
   
Name:  Richard S. Foote
   
Title:  President & CEO

 

 
INVESTORS:
     
SDB ASTON, INC.
       
By:
/s/ Stuart D. Bilton
   
Name: Stuart D. Bilton
   
Title:   President
       
KCA ASTON, INC.
       
By:
/s/ Kenneth C. Anderson
   
Name: Kenneth C. Andersen
   
Title:   President
       
GFD ASTON, INC.
       
By:
/s/ Gerald F. Dillenburg
   
Name: Gerald F. Dillenburg
   
Title:   President
       
CRD ASTON, INC.
       
By:
/s/ Christine R. Dragon
   
Name: Christine R. Dragon
   
Title:   President
       
JH ASTON, INC.
       
By:
/s/ Joseph Hays
   
Name: Joseph Hays
   
Title:   President

 
 
15

--------------------------------------------------------------------------------

 
 

 
BCH ASTON, INC.
       
By:
/s/ Betsy C. Heaberg
   
Name: Betsy C. Heaberg
   
Title:   President
       
DAR ASTON, INC.
       
By:
/s/ David A. Robinow
   
Name: David A. Robinow
   
Title:   President
       
JPR ASTON, INC.
       
By:
/s/ John P. Rouse
   
Name: John P. Rouse
   
Title:   President


 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Management Stockholders
 
Investors
 
Series B
Preferred Stock
             
Stuart D. Bilton
 
SDB Aston, Inc.
 
371.44
 
Kenneth C. Anderson
 
KCA Aston, Inc.
 
285.72
 
Gerald Dillenburg
 
GFD Aston, Inc.
 
142.86
 
Christine R. Dragon
 
CRD Aston, Inc.
 
57.14
 
Joseph Hays
 
JH Aston, Inc.
 
35.71
 
Betsy Heaberg
 
BCH Aston, Inc.
 
35.71
 
David Robinow
 
DAR Aston, Inc.
 
35.71
 
John Rouse
 
JPR Aston, Inc.
 
35.71
     
TOTAL OUTSTANDING
 
1,000
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
CAPITALIZATION
 
Issued and Outstanding Capital Stock:


0 shares of Series A Junior Participating Preferred Stock
1,000 shares of Series B Preferred Stock
9,085,035 shares of Common Stock


Rights to Purchase Capital Stock of the Company:


Warrants to purchase shares of 10,762,008 shares of Common Stock (subject to
certain anti-dilution adjustments)


Rights issued pursuant to that certain Rights Agreement, dated August 10, 2009,
between the Company and Continental Stock Transfer & Trust Company to purchase
shares of Series A Junior Participating Preferred Stock that are not immediately
exercisable.


4,500,000 shares issuable upon conversion of shares of Series B Preferred Stock
(subject to certain anti-dilution adjustments)



--------------------------------------------------------------------------------

